Citation Nr: 9914601	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  99-00 020A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for status post 
hysterectomy.  

2.  Entitlement to an increased (compensable) evaluation for 
residuals of first and second degree burns to the right arm.  

3.  Whether new and material evidence has been submitted to 
reopen claims for entitlement to service connection for a 
rash on the hands and vaginal bleeding and infection.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1984 to 
February 1992.  

This appeal arose from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Denver, Colorado Regional 
Office (RO).  The RO denied the veteran's claims for 
entitlement to service connection for status post 
hysterectomy and entitlement to an increased (compensable) 
evaluation for residuals of first and second-degree burns to 
the right arm.  The RO also determined that new and material 
evidence had not been submitted to reopen claims for 
entitlement to service connection for a rash on the hands and 
vaginal bleeding and infection.  

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.


In her substantive appeal, the veteran requested a hearing 
before the Board at the RO.  In April 1999 the veteran 
returned a form indicating that she was electing not to 
attend a hearing.  However, in a second letter, received in 
April 1999, the veteran stated that she had made a mistake in 
her prior election, and that she wished to attend a 
videoconference hearing (before the Board).  

To ensure that the veteran is afforded due process, 38 C.F.R. 
§ 3.103(a) (1998), the Board is deferring adjudication of the 
issues on appeal pending a remand of the case to the RO for 
further development as follows:  

The RO should make arrangements for the 
veteran to attend a videoconference 
hearing before a Member of the Board at 
the RO in Denver.  

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until she is notified by 
the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1998), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


